Citation Nr: 0014770	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for depressive 
reaction, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to July 
1946.

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The RO continued the 
50 percent evaluation for depressive reaction and denied 
entitlement to service connection for residuals of burns to 
the right arm and axilla as secondary to the service-
connected depressive reaction.

The veteran presented oral testimony before a Hearing Officer 
at the RO in May 1996; a transcript of which has been 
associated with the claims file.

In September 1997 the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for residuals of 
burns to the right arm and axilla and remanded to the RO the 
claim of entitlement to an evaluation in excess of 50 percent 
for depressive reaction for further development and 
adjudicative actions.

In December 1998 the RO affirmed the denial of entitlement to 
an evaluation in excess of 50 percent for depressive 
reaction.

In May 1999, the Board remanded the claim to the RO for 
additional development and adjudicative actions.

In September 1999 the RO affirmed the denial of entitlement 
to an evaluation in excess of 50 percent for depressive 
reaction.

The case has been returned to the Board for further appellate 
review.




FINDING OF FACT

Depressive reaction is manifested by moderate to serious 
occupational impairment and severe symptomatology.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
depressive reaction have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9405 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show the veteran sustained a head 
injury in an automobile accident in October 1943.  This 
resulted in post-traumatic encephalopathy which was 
reactivated by an assault in November 1945.  He was 
discharged from service with a diagnosis of post-traumatic 
encephalopathy.  

The RO granted entitlement to service connection for post-
traumatic encephalopathy with assignment of a 50 percent 
evaluation, effective July 25, 1946.

The veteran submitted a claim of entitlement to increased 
compensation benefits for depressive reaction on July 10, 
1995.

A March 1995 VA outpatient treatment report shows that the 
veteran described feeling agitated and irritated.  The 
examiner described him as alert and oriented times four.  His 
mood was anxious and he was very talkative.  His affect was 
appropriate for his mood.  He described himself as depressed 
and did not feel life was worth living.  He denied homicidal 
and suicidal ideations.  

There was no flight of ideas or looseness of associations, 
but the examiner noted that he reported hallucinations in 
that he could hear his daughter's voice at times.  There were 
no delusions, and judgment and insight were determined to be 
fair.

A December 1995 VA psychiatric evaluation report shows the 
veteran complained of sleeping problems and feeling depressed 
all the time.  He admitted to having recent, vague auditory 
hallucinations, but denied a history of visual 
hallucinations.  He admitted to having homicidal thoughts in 
the past but denied that he had ever attempted homicide or 
had any recent thoughts of homicide.  He noted he had 
attempted suicide in the past.

The examiner stated the veteran was appropriately dressed and 
adequately groomed.  He exhibited no unusual motor activity.  
There was no flight of ideas or looseness of associations.  
Mood was depressed and anxious, as was affect.  He denied 
delusions, homicidal ideations, and suicidal ideations.  The 
examiner stated that he was oriented to person, place, 
situation, and time.  Remote memory was intact, and recent 
memory was adequate.  Immediate recall was mildly impaired.  
Judgment to avoid common danger was reported as good, and 
insight was fair.  The examiner entered a diagnosis of major 
depression, recurrent, with mild psychotic features.

A February 1996 VA outpatient treatment report shows the 
veteran described general anxiety symptoms.  He expressed 
resentment towards VA in that he was not being treated well 
by the system.

The veteran presented oral testimony before a Hearing Officer 
at the RO in May 1996.  He stated he thought that his 
service-connected disability had gotten worse in the last 
several years.  He stated that on an average day, he would 
work in his yard or help his sister with her garden and 
personal things.  He stated he was on two different 
medications for his depressive reaction.  

A May 1997 private medical record shows the veteran was seen 
for depression.  The examiner noted that he was stable on 
Zoloft.  He reported he was sleeping better, but that he was 
still anxious.  The assessment was depression.

An August 1997 VA outpatient treatment report shows the 
veteran reported that his depressed mood was much improved 
and that his insomnia had resolved.  He denied suicidal 
ideations.  The impression was decreased depression.  In 
December 1997 he reported he had reestablished contact with 
his sister and had planned to visit her.  He denied 
depressive vegetative symptoms.  The impression was that the 
dysthymia was stable.

A September 1998 VA examination report shows the veteran 
described himself as depressed all the time.  He admitted to 
hallucinations in 1995, when he stated he had heard voices 
calling his name.  He also admitted to a remote history of 
homicidal thoughts but denied attempts to harm others and 
denied recent thoughts of homicide.  He reported he had 
attempted suicide in April of 1995, but denied any recent 
thoughts of suicide.  He stated he had difficulty with 
insomnia.

The examiner stated the veteran was appropriately dressed, 
adequately groomed, and exhibited no unusual motor activity.  
His speech was mildly pressured.  There were no flight of 
ideas or looseness of associations.  Mood was depressed, as 
was affect, which the examiner noted was occasionally 
tearful.  The examiner stated he was oriented to person, 
place, situation, and time.  Remote and recent memory, and 
recall were reported as good.  Judgment to avoid common 
danger was good, and insight was fair.  The examiner entered 
a diagnosis of major depressive disorder, recurrent, severe, 
with mild psychotic features.  He assigned a Global 
Assessment of Functioning (GAF) score of 55.

A November 1998 VA outpatient treatment report shows the 
veteran reported occasional suicidal thoughts based upon his 
impending divorce.  He denied any plans or intent as to the 
suicidal thoughts.  He stated he was in contact with his 
daughter and reported that he was close to her.  He indicated 
that he visited his sister daily.

In a May 1999 remand, the Board asked that the examiner who 
had conducted the September 1998 psychiatric evaluation to 
explain the GAF score assigned to the veteran at that time 
and how the veteran's depressive reaction affected his 
ability to sustain employment.

In an August 1999 addendum, the examiner stated that the 
appellant's diagnosis of major depressive disorder, 
recurrent, severe, with mild psychotic features, caused a 
moderate to serious effect on his ability to sustain 
employment.  He added that it caused a moderate to serious 
effect on this ability to relate to co-workers and his 
ability to concentrate and adapt to changes at work.  As to 
the explanation of the GAF score, the examiner referred the 
Board to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) at pages 46 and 47.  

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes, as it did in its September 1997 remand, that 
the criteria for mental disorders were amended in November 
1996.  When a regulation changes after a claim has been filed 
but before the appeal process has been completed, the version 
more favorable to claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board must 
apply both the previous and amended criteria to the 
appellant's claim.  The previous criteria and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.



Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9405 (effective prior to 
November 7, 1996).

The amended criteria and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.



Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. Part 4, Diagnostic Code 9433 (effective November 7, 
1996).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the appellant's claim of 
entitlement to an increased evaluation for depressive 
reaction is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The appellant's assertions concerning the severity of his 
service-connected depressive reaction (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for a higher evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the September 1997 
and May 1999 Board remands of the case to the RO for further 
development, all relevant facts have been properly developed 
to their full extent, and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).  In this regard, the 
appellant has been given the opportunity to submit additional 
evidence, and he has been afforded the benefit of a 
contemporaneous, comprehensive VA examination.

The Board is unaware of any additional pertinent evidence, VA 
or non-VA, which has not already been requested and/or 
obtained in connection with the current appeal.  The 
appellant was asked in an October 1997 letter to provide the 
RO with names and addresses of treating physicians for his 
service-connected depressive reaction.  The appellant 
responded, and VA has attempted to obtain all of the records.  
Thus, the Board finds that consideration of the claimant's 
appeal is accordingly proper at this time.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an increased 
evaluation of 70 percent for depressive reaction.  In March 
1995 the veteran described feeling agitated and irritated.  
He admitted to having auditory hallucinations in that he 
could hear his daughter's voice calling his name.  His 
judgment and insight were considered fair at that time.

In December 1995 the veteran described himself as depressed 
all the time.  He admitted to having had homicidal thoughts 
in the past, but that he had no thoughts or plans on homicide 
at that time.  The examiner stated he was depressed and 
anxious.  His judgment was good, and his insight was fair.  
His depressive reaction was determined to be "severe."


In May 1996 the veteran testified that he felt his service-
connected depressive reaction had gotten worse over the last 
several years.  In May 1997 he was described as depressed. In 
September 1998, he stated he was depressed all the time.  He 
admitted to past hallucinations and past homicidal thoughts 
but denied any recent ones as to both.  The examiner stated 
that his mood and affect were depressed.  He entered a 
diagnosis of major depressive disorder and stated that it was 
"severe."

In November 1998 the veteran reported occasional suicidal 
thoughts but denied any intent or plan.  In August 1999 the 
examiner clarified that he felt his ability to maintain 
employment was moderately to seriously impaired.

The Board finds that the above-described symptoms are 
indicative of a 70 percent evaluation for depressive 
reaction.  In reviewing both the previous criteria and the 
amended criteria, the Board finds that the previous criteria 
are more favorable to the veteran's service-connected 
depressive reaction.  His ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  He has related that he has difficulty getting 
along with others and difficulty in establishing and 
maintaining favorable relationships.

Additionally, he has a severe impairment in the ability to 
obtain or retain employment.  In the August 1999 addendum, 
the examiner stated the psychiatric disorder caused a 
moderate to serious impairment in the veteran's ability to 
maintain employment.  In the September 1998 evaluation 
report, the examiner, in entering a diagnosis of major 
depressive disorder, stated that it was "severe."

Finally, in the September 1998 examination report, the 
examiner entered a GAF score of 55.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).

A GAF score of 55 (which is within the range of 51-60) is 
defined as "Moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).

Thus, resolving all doubt for the veteran, the Board finds 
that a 70 percent evaluation is warranted for his depressive 
reaction symptomatology.

The 70 percent evaluation under the amended criteria 
contemplates more serious symptoms than the appellant has 
shown.  Although he has attempted suicide in the past, he 
denied any current suicidal ideations.  He does not have 
obsessional rituals which interfere with routine activities.  
He does not have intermittently illogical speech.  In fact, 
he has been noted to be coherent, cooperative, and having no 
flight of ideas or looseness of associations.  He has never 
reported panic attacks.  He does not neglect his personal 
appearance, as he has been described as appropriately dressed 
and adequately groomed.  The veteran nor any medical 
professional has noted that he has unprovoked irritability 
with periods of violence.  Thus, the Board has determined 
that the appellant meets the 70 percent evaluation based upon 
the previous criteria.

The evidence establishes that an evaluation in excess of 70 
percent is not warranted under either the previous or amended 
criteria.  Although it does not appear that the veteran is 
currently employed, the evidence has not established, nor has 
it been stated by a competent medical professional that the 
appellant's unemployment is due solely to his depressive 
reaction.  The VA examiner did not make a finding that he was 
unable to keep a job; rather, that he stated he had a 
"moderate to serious" impairment of occupational 
functioning.

Also, the fact that the veteran has difficulty with 
establishing and maintaining effective relationships does not 
establish the presence of virtual isolation.  The appellant 
has reported that he sees his sister daily and his daughter 
at various times during the year.  He has described his 
relationship with his daughter as "close."

In addition, the described manifestations contained in the 
reports establish that the veteran does not have totally 
incapacitating psychoneurotic symptoms contemplated by the 
100 percent evaluation of the previous criteria.  There is no 
evidence of gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activity such as fantasy, confusion, panic, and explosions of 
aggressive energy.  

As to the amended criteria, there is no indication of 
persistent delusions or hallucinations, inability to perform 
activities of daily living (including personal hygiene), 
disorientation to time or place, and memory loss that would 
establish total occupational and social impairment.  Rather, 
as stated above, the appellant has been described as 
appropriately dressed, adequately groomed, and having no 
flight of ideas or looseness of associations.  Such facts 
establish no more than a 70 percent impairment under either 
the previous or amended criteria.

The veteran is competent to report his symptoms.  To the 
extent that he has stated that his depressive reaction has 
gotten worse, the Board agrees and has granted an increased 
evaluation of 70 percent.  To the extent that he has implied 
that his service-connected disability warrants an even higher 
evaluation, the medical findings do not support his 
assertions.  The clinical findings establish that his 
depressive reaction is no more than 70 percent disabling.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In the veteran's case at 
hand, the RO not only provided, but discussed the criteria 
for extraschedular evaluation.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's depressive reaction has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
depressive reaction.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Thus, referral of the case to the Director or the Under 
Secretary for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 
9 Vet. App. 337; Floyd, 9 Vet. App. 88; Shipwash, 8 Vet. 
App. at 227.  


ORDER

Entitlement to an increased evaluation of 70 percent for 
depressive reaction is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

